Order unanimously affirmed, without costs. This proceeding was erroneously treated toy respondents as an application for a writ of habeas corpus. The petition states that the “proceeding is initiated under Article 78 of the Civil Practice Act * *' * to compel the herein designated respondents to perform the duties specifically enjoined by law.” The petitioner claims that the Parole Board failed to give him a hearing as required by section 218 of the Correction Law before passing upon charges relating to misconduct while a prison inmate. We find that appellant had a hearing -before the board that satisfied the requirements of that section of the Correction Law. Therefore, it is unnecessary to pass upon the scope and extent of judicial review available where a hearing has been had. (Cf. Matter of Hines v. State Board of Parole, 293 N. Y. 254, 257; Matter of Razukas v. New York State Dept. of Correction, 186 Misc. 429, 433, aff’d. 270 App. Div. 1074). Concur — Breitel, J. P., Rabin, M. M. Frank, Stevens and Bastow, JJ.